Case 1:20-cv-00177-EK-PK Document 20 Filed 12/16/20 Page 1 of 5 PageID #: 211




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
______________________________________________
                                              :
YEHUDA HERSKOVIC,
                                              :
                        Plaintiff,              LOCAL RULE 12.1 NOTICE TO
                                              : PRO SE LITIGANT WHO
                v.                              OPPOSES A RULE 12 MOTION
                                              : SUPPORTED BY MATTERS
TRANSPORTES AEREOS PORTUGUESES,                 OUTSIDE THE PLEADINGS
S.A.,                                         :
                                                Case No.: 1:20-cv-00177 (EK) (PK)
                        Defendant.            :

______________________________________________:


       PLEASE TAKE NOTICE that Defendant Transportes Aereos Portugueses, S.A.

(“TAP”), has moved to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, and has submitted additional written materials. This means that Defendant has asked

the Court to decide this case without a trial, based on these written materials. You are warned

that the Court has elected to treat this motion as a motion for summary judgment under Rule 56

of the Federal Rules of Civil Procedure. For this reason, THE CLAIMS YOU ASSERT IN

YOUR COMPLAINT MAY BE DISMISSED WITHOUT A TRIAL IF YOU DO NOT

RESPOND TO THIS MOTION ON TIME by filing sworn affidavits as required by Rule 56(c)

and/or other documents. The full text of Rule 56 of the Federal Rules of Civil Procedure is

attached.


       In short, Rule 56 provides that you may NOT oppose Defendant’s motion simply by

relying upon the allegations in your complaint. Rather, you must submit evidence, such as

witness statements or documents, countering the facts asserted by Defendant and raising specific

facts that support your claim. If you have proof of your claim, now is the time to submit it. Any



                                               1
Case 1:20-cv-00177-EK-PK Document 20 Filed 12/16/20 Page 2 of 5 PageID #: 212




witness statements must be in the form of affidavits. An affidavit is a sworn statement of fact

based on personal knowledge stating facts that would be admissible in evidence at trial. You

may submit your own affidavit and/or the affidavits of others. You may submit affidavits that

were prepared specifically in response to Defendant’s motion.


       If you do not respond to the motion on time with affidavits and/or documents

contradicting the facts asserted by Defendant, the Court may accept Defendant’s facts as true.

Your case may be dismissed and judgment may be entered in Defendant’s favor without a trial.


       If you have any questions, you may direct them to the Pro Se Office.



Date: December16, 2020                               Respectfully submitted,


                                           By:       /s/ Jonathan E. DeMay
                                                     Jonathan E. DeMay (JD 3604)
                                                     jdemay@condonlaw.com
                                                     CONDON & FORSYTH LLP
                                                     7 Times Square, Suite 1800
                                                     New York, NY 10036
                                                     Tel.: 212-490-9100
                                                     Fax.: 212-370-4453

                                                     Counsel for Defendant
                                                     Transportes Aéreos Portugueses, S.A.




                                                 2
Case 1:20-cv-00177-EK-PK Document 20 Filed 12/16/20 Page 3 of 5 PageID #: 213




Federal Rules of Civil Procedure Rule 56: Summary Judgment

(a) Motion for Summary Judgment or Partial Summary Judgment. A party may move for
summary judgment, identifying each claim or defense--or the part of each claim or defense--on
which summary judgment is sought. The court shall grant summary judgment if the movant
shows that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law. The court should state on the record the reasons for granting or
denying the motion.

(b) Time to File a Motion. Unless a different time is set by local rule or the court orders
otherwise, a party may file a motion for summary judgment at any time until 30 days after the
close of all discovery.

(c) Procedures.

       (1) Supporting Factual Positions. A party asserting that a fact cannot be or is genuinely
       disputed must support the assertion by:

               (A) citing to particular parts of materials in the record, including depositions,
               documents, electronically stored information, affidavits or declarations,
               stipulations (including those made for purposes of the motion only), admissions,
               interrogatory answers, or other materials; or

               (B) showing that the materials cited do not establish the absence or presence of a
               genuine dispute, or that an adverse party cannot produce admissible evidence to
               support the fact.

       (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may object
       that the material cited to support or dispute a fact cannot be presented in a form that
       would be admissible in evidence.

       (3) Materials Not Cited. The court need consider only the cited materials, but it may
       consider other materials in the record.

       (4) Affidavits or Declarations. An affidavit or declaration used to support or oppose a
       motion must be made on personal knowledge, set out facts that would be admissible in
       evidence, and show that the affiant or declarant is competent to testify on the matters
       stated.

(d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by affidavit or
declaration that, for specified reasons, it cannot present facts essential to justify its opposition,
the court may:

       (1) defer considering the motion or deny it;

       (2) allow time to obtain affidavits or declarations or to take discovery; or



                                                 3
Case 1:20-cv-00177-EK-PK Document 20 Filed 12/16/20 Page 4 of 5 PageID #: 214




       (3) issue any other appropriate order.

(e) Failing to Properly Support or Address a Fact. If a party fails to properly support an
assertion of fact or fails to properly address another party's assertion of fact as required by Rule
56(c), the court may:

       (1) give an opportunity to properly support or address the fact;

       (2) consider the fact undisputed for purposes of the motion;

       (3) grant summary judgment if the motion and supporting materials--including the facts
       considered undisputed--show that the movant is entitled to it; or

       (4) issue any other appropriate order.

(f) Judgment Independent of the Motion. After giving notice and a reasonable time to respond,
the court may:

       (1) grant summary judgment for a nonmovant;

       (2) grant the motion on grounds not raised by a party; or

       (3) consider summary judgment on its own after identifying for the parties material facts
       that may not be genuinely in dispute.

(g) Failing to Grant All the Requested Relief. If the court does not grant all the relief requested
by the motion, it may enter an order stating any material fact--including an item of damages or
other relief--that is not genuinely in dispute and treating the fact as established in the case.

(h) Affidavit or Declaration Submitted in Bad Faith. If satisfied that an affidavit or
declaration under this rule is submitted in bad faith or solely for delay, the court--after notice and
a reasonable time to respond--may order the submitting party to pay the other party the
reasonable expenses, including attorney's fees, it incurred as a result. An offending party or
attorney may also be held in contempt or subjected to other appropriate sanctions.




                                                  4
Case 1:20-cv-00177-EK-PK Document 20 Filed 12/16/20 Page 5 of 5 PageID #: 215




                                    AFFIDAVIT OF SERVICE


STATE OF NEW YORK           )
                            ) ss:
COUNTY OF NEW YORK )


        Robin Todd, being duly sworn, deposes and says that deponent is not a party to the

action, is over 18 years of age, and resides in Yonkers, New York. That on the 16th day of

December 2020 deponent served a true copy of the within Local Civil Rule 12.1 Notice To Pro

Se Litigant Who Opposes A Rule 12 Motion Supported By Matters Outside The Pleadings

upon:

        Mr. Yehuda Herskovic
        303 Marcy Avenue, Apt. 2A
        Brooklyn, NY 11211
        yhm1234@yahoo.com

via e-mail and by depositing same enclosed in a postpaid properly addressed envelope, in an

official depository under the exclusive care and custody of the United States Postal Service

within the State of New York.

                                                 ___________________________

                                                        ROBIN TODD

Sworn to before me this
16th day of December 2020
